Citation Nr: 0533355
Decision Date: 12/08/05	Archive Date: 03/02/06

Citation Nr: 0533355	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-36 177	)	DATE DEC 08 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


VACATUR

The appellant had periods of service with the National Guard 
from 1976 to 1995, including a period of active duty for 
training from September 1976 to February 1977.  

On August 30, 2005, the Board of Veterans' Appeals (Board) 
denied service connection for multiple sclerosis.  This 
matter came before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2004, the Board remanded the case for further 
development.  Following that development, the Appeals 
Management Center in Washington, DC, issued a supplemental 
statement of the case on July 27, 2005.  The veteran had 60 
days to respond to the supplemental statement of the case 
(see 38 C.F.R. § 20.302 (2005)), but the Appeals Management 
Center forwarded the case to the Board prior to expiration of 
that period.  The veteran's representative responded to the 
supplemental statement of the case, but the veteran did not.  
By issuing the veteran a decision on August 30, 2005, the 
Board was denying the veteran due process of law.  

The appellant has requested that the Board vacate the August 
30, 2005 decision.  The Board may vacate, on the appellant's 
motion, an appellate decision when the appellant is denied 
due process of law.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2005).  Therefore, in order to assure due 
process of law and to afford the veteran every equitable 
consideration, the Board's decision of August 30, 2005 is 
hereby vacated.  38 U.S.C.A. 7104(a); 38 C.F.R. 20.904.  A 
new decision will be entered on this issue as if the August 
30, 2005 decision by the Board had never been issued.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0523888	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had periods of service with the National Guard 
from 1976 to 1995, including a period of active duty for 
training from September 1976 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for multiple 
sclerosis.  

In May 2004, the Board remanded the case for further 
development.  The matter now comes before the Board for a 
final determination.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
claimant's appeal.

2.  Multiple sclerosis did not have its onset or increase in 
severity during a period of active duty for training.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred or aggravated during a 
period of active military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
October 2002 and October 2004.  Since these letters fully 
provided notice of elements (1), (2), (3), and (4) see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the supplemental 
SOC (SSOC), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the November 2003 
SOC and June 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant in October 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an SOC was provided to the appellant in 
June 2005.  

Service medical records, treatment records and letters from 
J.E. Freschi, M.D., and a letter from J. Boyle, D.M.D have 
been received and associated with the claims folder.  The 
appellant has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  In its May 
2004 remand, the Board sought to verify additional possible 
dates of active duty.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The appellant contends the he currently suffers from multiple 
sclerosis and that disability is the result of active 
service.  He further asserts that the stress of boot camp 
brought on multiple sclerosis though his symptoms were 
nonexistent at that time.  He states that the stress from 
training caused bowel and urinary problems. It is argued that 
the competent evidence of record clearly reflects that 
multiple sclerosis was manifested prior to his separation 
from the National Guard in August 1995.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002) (emphasis added); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war or peacetime service after 
December 31, 1946, and if multiple sclerosis is manifest to a 
compensable degree within seven years from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004) (emphasis added).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty for training during which the 
individual concerned was disabled or died (i) from an injury 
incurred or aggravated in line of duty; or (ii) from an acute 
myocardial infarction, a cardiac arrest, or a CVA occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6(a) (2004).  

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2004).  The term "inactive duty for training" means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There were no findings of multiple sclerosis during the 
appellant's initial period of active duty for training or in 
the remainder of his service medical records.  

Various letters and records from J.E. Freschi, M.D. dated 
from March 1995 to February 2003 indicate that the appellant 
was first seen in March 1995 for symptoms of multiple 
sclerosis.  Dr. Freschi estimated onset of the appellant's 
multiple sclerosis to be January 1995.  In a February 2003 
letter, at the appellant's request Dr. Freschi indicated that 
at the time of his illness, the appellant was enlisted in the 
National Guard.  

A letter from J. Boyle, DMD dated in December 2003 noted that 
the appellant had been treated from February 1994 to March 
2001 and had been prescribed medication in April 1994 pending 
root canal therapy.  There was also a drug description of the 
medication prescribed from a Publix Pharmacy.   

As noted above, service medical records fail to establish 
that multiple sclerosis was present during the appellant's 
National Guard service.  Additionally, the record does not 
reflect the onset of multiple sclerosis during a period of 
active duty for training.  Although Dr. Freschi indicated 
that the appellant was enlisted in the National Guard at the 
time of illness, there is no evidence of clinical 
manifestations noted during a period of active duty for 
training.  The earliest clinical evaluation of multiple 
sclerosis was not until 1995, which is 18 years following his 
initial period of active duty for training.  There is no 
evidence that the appellant's multiple sclerosis is related 
to his time in service.  Since the appellant is not a veteran 
and did not have active duty, he is not entitled to the seven 
year presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The Board acknowledges the appellant's contention that stress 
from boot camp brought on multiple sclerosis and his symptoms 
included bowel and urinary problems.  However, the Court has 
held that lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's service connection claim because 
there is no evidence of multiple sclerosis during a period of 
active duty for training.  While there is a current diagnosis 
of multiple sclerosis, there is no true indication that it is 
associated with a period of active duty for training.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  In the absence 
of abnormal findings during a period of active duty for 
training and the fact that the initial diagnosis of multiple 
sclerosis was not rendered during a period of active duty for 
training, any opinion relating multiple sclerosis to service 
would certainly be speculative.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R.§ 3.102 (2003).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





